Citation Nr: 1144173	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-06 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1965 to April 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's bilateral hearing loss preexisted service and did not undergo an increase in severity during service that could be identified as an advancement beyond normal progression.

2.  Tinnitus was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the current appeal, a pre-decisional letter dated in July 2006 complied with VA's duty to notify the Veteran with regards to the issues on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  Also, it notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, and post-service medical records and also secured an examination in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.

A pertinent VA opinion with respect to the issues on appeal was obtained in December 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the December 2007 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record as well as the statements of the Veteran, and provides explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he has bilateral hearing loss and tinnitus that are the result of in-service acoustic trauma from firing rifles, grenades, and explosives during basic training; and from jet engine noise when he was stationed in Thailand right next to an air base.  See July 2007 notice of disagreement.  His DD 214 shows that his military occupational specialty (MOS) was that of a personnel management specialist.  He received an expert rifle commendation.  Accordingly, acoustic trauma is conceded.  When the Veteran filed his claim in July 2006, he reported that the onset of his bilateral hearing loss and tinnitus was in 1970.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service, and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2011).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Here, the Veteran's STRs include an induction examination in July 1965 that reported his hearing acuity in puretone thresholds.  The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15 (25)
10 (20)
15 (25)
10 (20)
10 (15)
LEFT
5 (20)
5 (15)
0 (10)
0 (10)
10 (15)

Additionally, although in determining whether a veteran has a bilateral hearing loss disability for VA purposes, VA only considers the puretone thresholds at 500 through 4000 Hertz, the Veteran was shown to have puretone thresholds of 45 (55) decibels at 6000 Hertz bilaterally.  

The Veteran's STRs also include an audiological evaluation at his discharge examination in March 1967.  As this evaluation was also conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
XXXX
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
XXXX
0 (5)

None of the Veteran's STRs show any auditory complaints.  

According to post-service medical records, a letter from L.R., M.D. dated in April 2007 revealed that the Veteran had tinnitus and partial hearing loss due to acoustic trauma.  An audiological evaluation dated in June 2007 revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The Veteran was found to have noise-induced profound hearing loss.  

The Veteran was afforded a VA examination in December 2007.  He reported in-service noise exposure from rifles, grenades, machine guns, and aircraft.  Occupational noise exposure was reported as loud sounds associated with highway maintenance work.  He reported that the onset of his tinnitus was five to ten years earlier.  The examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The examiner noted that the Veteran's entrance examination in 1965 revealed 45 decibel thresholds at 6000 Hertz in both ears suggesting decreased hearing at the time of entrance to service.  Testing in 1967 revealed normal hearing at discharge.  The examiner noted the June 2007 testing results and Dr. L.R.'s letter.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by or a result of noise exposure during service.  The Veteran had normal hearing upon discharge from service as well as some hearing loss at entrance to service.  He reported tinnitus as only occurring within the last five to ten years.  There was also occupational noise exposure reported.  

Based on a review of the evidence, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.  Initially, the Board finds that the presumption of soundness with regards to the Veteran's bilateral hearing loss has been rebutted.  The Board observes that the Veteran's entrance examination showed elevated thresholds.  In this regard, the Board observes that the thresholds for normal hearing are 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley at 157 (citing Schroeder et al. eds., Current Medical Diagnosis & Treatment, 1988, pages 110-111).  The Veteran's entrance examination showed that the auditory thresholds at 500 Hertz was 30 decibels in his right ear and 20 decibels in his left ear; the auditory thresholds at 1000 Hertz, 2000 Hertz, and 3000 Hertz were 20, 25, and 20 decibels, respectively, in his right ear.  

Furthermore, although VA does not consider the auditory thresholds at 6000 Hertz for defining bilateral hearing loss as a disability, the examiner noted that the Veteran had thresholds of 45 decibels at 6000 Hertz in both ears, which the examiner opined suggested decreased hearing.  The Board observes that it does not appear that the examiner converted the Veteran's entrance puretone thresholds to ISO units.  However, converting to ISO units shows that the Veteran's entrance examination showed hearing acuity worse than that reported by the VA examiner.  As such, the examiner's opinion that the Veteran's entrance examination showed decreased hearing is still valid.  Thus, his entrance examination clearly documents impaired hearing upon enlistment.  See, e.g., report of December 2007 VA audiological examination.  Additionally, the Veteran's STRs do not show any increase in disability during service.  Rather, the Veteran's separation examination actually showed an improvement in his hearing acuity.  Therefore, aggravation of the preexisting bilateral hearing loss has not been shown.  There is no indication that any medical professional has provided any opinion indicating that the Veteran's preexisting bilateral hearing loss was aggravated by his service.  Thus, the Board finds that the Veteran's preexisting bilateral hearing loss clearly and unmistakably was not aggravated by his military service.  

The Board acknowledges that Dr. L.R. and the June 2007 audiological report indicate that the Veteran's bilateral hearing loss is due to acoustic trauma.  However, the Veteran reported to the VA examiner having occupational noise exposure post-service from highway maintenance.  In light of the Veteran having post-service acoustic trauma, and as his STRs do not show a decrease in his hearing acuity, the Board finds that medical opinions linking the Veteran's bilateral hearing loss to noise exposure are not probative evidence that the Veteran's preexisting bilateral hearing loss was aggravated by his military service. 

The Board also finds that the Veteran's tinnitus is not related to his service.  At no time since he filed his claim has he indicated that the onset of his tinnitus began in service.  As noted above, he reported that the onset was in 1970--three years after discharge from service--when he filed his claim in July 2006.  Additionally, he reported to the VA examiner that his tinnitus began five to ten years earlier than that evaluation.  At no time since he filed his claim has the Veteran contended that the onset of tinnitus was in service and that there was a continuity of symptomatology since service.  Also, the Veteran has not explained the discrepancy in his reported onset dates of 1970 in his claim and five to ten years before the December 2007 examination.  Therefore, the evidence does not show that the onset of the Veteran's tinnitus was in service or that there has been a continuity of relevant symptomatology since his active duty.  

Furthermore, the claims folder contains no competent evidence of tinnitus associated with the Veteran's active duty.  The only probative medical opinion of record, that of the December 2007 examiner, indicates that the Veteran's tinnitus is not related to his military service.  The examiner's opinion relied upon the Veteran's reported history of the onset of his tinnitus in addition to his post-service noise exposure.  As discussed above, although Dr. L.R. opined that the Veteran's tinnitus was related to acoustic trauma, the Veteran has reported having post-service acoustic trauma.  Dr. L.R.'s opinion did not indicate that the Veteran's tinnitus was related to in-service acoustic trauma.  Therefore, the Board finds that Dr. L.R.'s opinion is not probative evidence showing that the Veteran's tinnitus is related to his  military service.  

The Board acknowledges the Veteran's belief that he has bilateral hearing loss and tinnitus that are related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of tinnitus in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between the Veteran's tinnitus and his active duty, service connection for tinnitus is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  As the preponderance of the evidence is against these issues, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


